             Case 1:21-cv-00537-LM Document 3 Filed 06/24/21 Page 1 of 6




                                                             1:21-cv-537-LM




     6/24/2021
                                                '$1,(/-/<1&+, Clerk

with ECF Notice attached.
                                                By: /s/ Megan Cahill, Deputy Clerk
                                                      Jun 24, 2021
Case 1:21-cv-00537-LM Document 3 Filed 06/24/21 Page 2 of 6
             Case 1:21-cv-00537-LM Document 3 Filed 06/24/21 Page 3 of 6




                                                             1:21-cv-537-LM




      6/24/2021
                                                '$1,(/-/<1&+, Clerk
with ECF Notice attached.
                                                By: /s/ Megan Cahill, Deputy Clerk
                                                      Jun 24, 2021
Case 1:21-cv-00537-LM Document 3 Filed 06/24/21 Page 4 of 6
             Case 1:21-cv-00537-LM Document 3 Filed 06/24/21 Page 5 of 6




                                                             1:21-cv-537-LM




      6/24/2021
                                                '$1,(/-/<1&+, Clerk
with ECF Notice attached.
                                                By: /s/ Megan Cahill, Deputy Clerk
                                                      Jun 24, 2021
Case 1:21-cv-00537-LM Document 3 Filed 06/24/21 Page 6 of 6
